 

Exhibit 10.3

 

Loan No. 10202952

 

GUARANTY AGREEMENT

 

THIS GUARANTY AGREEMENT (this “Guaranty”) is made as of September 12, 2019, by
GLOBAL NET LEASE OPERATING PARTNERSHIP, L.P., a Delaware limited partnership,
having an address at 405 Park Avenue, New York, New York 10022 (“Guarantor”) in
favor of KeyBank National Association, a national banking association, having an
address at 11501 Outlook, Suite 300, Overland Park, Kansas 66211 (together with
its successors and assigns, “Lender”).

 

Recitals

 

The following recitals are a material part of this Guaranty:

 

A.       Lender is making a loan in the principal sum of $204,000,000.00 (the
“Loan”) to ARG CMGLTWY001, LLC, ARG SSFSRIN001, LLC, ARG EQWBGPA001, LLC, ARG
HCCLHGA001, LLC, ARG UPDBNMI001, LLC, ARG CDNCNOH001, LLC, ARG MT2PKSLB001, LLC,
ARG HRTFTGA001, LLC, ARC FELKCLA001, LLC, ARG EHBIRAL001, LLC, ARC ATSNTTX001,
LLC and ARC SLSTCCA001, LLC, each a Delaware limited liability company
(individually and collectively, as the context may require, the “Borrower”), on
or about the date of this Guaranty. Guarantor has a significant financial
interest in Lender’s making of the Loan to Borrower, and will realize
significant financial benefit from the Loan. The Loan is evidenced by a Loan
Agreement of even date herewith between Borrower and Lender (the “Loan
Agreement”) and each Note (as defined in the Loan Agreement) dated the date
hereof and made by Borrower in favor of Lender in the aggregate aforementioned
principal amount, and is secured in part by one or more deeds of
trust/mortgages/deeds to secure debt (individually and collectively, as the
context may require, the “Security Instrument”) encumbering Borrower’s interest
in the Property (as defined in the Loan Agreement) and is further evidenced and
secured by the Loan Documents (as defined in the Loan Agreement). The Loan
Documents are hereby incorporated by this reference as if fully set forth in
this Guaranty. Any capitalized terms used in this Guaranty and not otherwise
defined herein shall have the meaning set forth in the Loan Agreement.

 

B.       Lender has required that Guarantor guaranty to Lender the payment of
Borrower’s liabilities pursuant to Section 9.3 of the Loan Agreement (the
“Recourse Liabilities”).

 

C.       Lender is unwilling to make the Loan to Borrower absent this Guaranty.

 

Agreement

 

In consideration of Lender’s agreement to make the Loan to Borrower and other
good and valuable consideration, the receipt and legal sufficiency of which is
hereby acknowledged, Guarantor hereby states and agrees as follows:

 



 

 

 

1.       Request to Make Loan. Guarantor hereby requests that Lender make the
Loan to Borrower and that Lender extend credit and give financial accommodations
to Borrower, as Borrower may desire and as Lender may grant, from time to time,
whether to the Borrower alone or to the Borrower and others, and specifically to
make the Loan described in the Loan Documents.

 

2.       Guaranty of Liabilities.

 

2.1       Guarantor hereby absolutely and unconditionally guarantees full
payment of the following (collectively, the “Liabilities”): (i) the Recourse
Liabilities (whether arising under the original Loan or any extension,
modification, future advance, increase, amendment or modification thereof); (ii)
interest due on amounts owing under any such Recourse Liabilities at the Default
Rate, (iii) all reasonable out-of-pocket expenses, including reasonable
out-of-pocket attorneys’ fees, incurred by Lender in connection with the
enforcement of any of Lender’s rights under this Guaranty; and (iv) to the
extent the same directly and solely relate to amounts or obligations owing under
Recourse Liabilities, all reimbursement and indemnification obligations of
Borrower set forth in Section 10.13 of the Loan Agreement.

 

2.2       Upon the request of Lender, Guarantor shall immediately pay or perform
the Liabilities when they or any of them become due or are to be paid or
performed under the term of any of the Loan Documents. Any amounts received by
Lender from any sources and applied by Lender towards the payment of the
Liabilities shall be applied in such order of application as Lender may from
time to time elect. All Liabilities shall conclusively be presumed to have been
created, extended, contracted, or incurred by Lender in reliance upon this
Guaranty and all dealings between Borrower and Lender shall likewise be presumed
to be in reliance upon this Guaranty.

 

3.       Additional Advances, Renewals, Extensions and Releases. Guarantor
hereby agrees and consents that, without notice to or further consent by
Guarantor, Lender may make additional advances with respect to the Loan or the
Property, and the obligations of Borrower or any other party in connection with
the Loan may be renewed, extended, modified, accelerated or released by Lender
as Lender may deem advisable, and any collateral the Lender may hold or in which
the Lender may have an interest may be exchanged, sold, released or surrendered
by it, as it may deem advisable, without impairing or affecting the obligations
of Guarantor hereunder in any way whatsoever.

 

4.       Waivers.

 

4.1       Guarantor hereby waives each of the following: (a) any and all notice
of the acceptance of this Guaranty or of the creation, renewal or accrual of any
Liabilities or the Debt, present or future (including any additional advances
made by Lender under the Loan Documents); (b) the reliance of Lender upon this
Guaranty; (c) notice of the existence or creation of any Loan Document or of any
of the Liabilities or the Debt; (d) protest, presentment, demand for payment,
notice of default or nonpayment, notice of dishonor to or upon Guarantor,
Borrower or any other party liable for any of the Liabilities or the Debt;
(e) any and all other notices or formalities to which Guarantor may otherwise be
entitled, including notice of Lender’s granting the Borrower any indulgences or
extensions of time on the payment of any Liabilities or the Debt; and
(f) promptness in making any claim or demand hereunder.

 



2 

 

 

4.2       No delay or failure on the part of Lender in the exercise of any right
or remedy against either Borrower or Guarantor shall operate as a waiver
thereof, and no single or partial exercise by Lender of any right or remedy
herein shall preclude other or further exercise thereof or of any other right or
remedy whether contained herein or in the Note or any of the other Loan
Documents. No action of Lender permitted hereunder shall in any way impair or
affect this Guaranty.

 

4.3       Guarantor acknowledges and agrees that Guarantor shall be and remain
absolutely and unconditionally liable for the full amount of all Liabilities
notwithstanding any of the following, and Guarantor waives any defense or
counterclaims to which Guarantor may be entitled, based upon any of the
following, in any proceeding (without prejudice to assert the same in a separate
cause of action at a later time):

 

(a)       Any or all of the Liabilities being or hereafter becoming invalid or
otherwise unenforceable for any reason whatsoever or being or hereafter becoming
released or discharged, in whole or in part, whether pursuant to a proceeding
under any bankruptcy or insolvency laws or otherwise; or

 

(b)       Lender failing or delaying to properly perfect or continue the
perfection of any security interest or lien on any property which secures any of
the Liabilities, or to protect the property covered by such security interest or
enforce its rights respecting such property or security interest; or

 

(c)       Lender failing to give notice of any disposition of any property
serving as collateral for any Liabilities or failing to dispose of such
collateral in a commercially reasonable manner; or

 

(d)       Any other circumstance that might otherwise constitute a defense other
than payment in full of the Liabilities.

 

5.       Guaranty of Payment. Guarantor agrees that Guarantor’s liability
hereunder is primary, absolute and unconditional without regard to the liability
of any other party. This Guaranty shall be construed as an absolute, irrevocable
and unconditional guaranty of payment and performance (and not a guaranty of
collection), without regard to the validity, regularity or enforceability of any
of the Liabilities.

 

6.       Guaranty Effective Regardless of Collateral. This Guaranty is made and
shall continue as to any and all Liabilities without regard to any liens or
security interests in any collateral, the validity, effectiveness or
enforceability of such liens or security interests, or the existence or validity
of any other guaranties or rights of Lender against any other obligors. Any and
all such collateral, security, guaranties and rights against other obligors, if
any, may from time to time without notice to or consent of Guarantor, be
granted, sold, released, surrendered, exchanged, settled, compromised, waived,
subordinated or modified, with or without consideration, on such terms or
conditions as may be acceptable to Lender, without in any manner affecting or
impairing the liabilities of Guarantor. Without limiting the generality of the
foregoing, it is acknowledged that Guarantor’s liability hereunder shall survive
any foreclosure proceeding, any foreclosure sale, any delivery of a deed in lieu
of foreclosure, and any release of record of the Security Instrument.

 



3 

 

 

7.       Additional Credit. Credit or financial accommodation may be granted or
continued from time to time by Lender to Borrower regardless of Borrower’s
financial or other condition at the time of any such grant or continuation,
without notice to or the consent of Guarantor and without affecting Guarantor’s
obligations hereunder. Lender shall have no obligation to disclose or discuss
with Guarantor its assessment of the financial condition of Borrower.

 

8.       Rescission of Payments. If at any time payment of any of the
Liabilities or any part thereof is rescinded or must otherwise be restored or
returned by Lender upon the insolvency, bankruptcy or reorganization of Borrower
or under any other circumstances whatsoever, this Guaranty shall, upon such
rescission, restoration or return, continue to be effective or shall (if
previously terminated) be reinstated, as the case may be, as if such payment had
not been made.

 

9.       Additional Waivers. So long as any portion of the Liabilities or Debt
remains unpaid or any portion of the Liabilities or Debt (or any security
therefor) that has been paid to Lender remains subject to invalidation, reversal
or avoidance as a preference, fraudulent transfer or for any other reason
whatsoever (whether under bankruptcy or non-bankruptcy law) to being set aside
or required to be repaid to Borrower as a debtor in possession or to any trustee
in bankruptcy, Guarantor irrevocably waives (a) any rights which it may acquire
against Borrower by way of subrogation under this Guaranty or by virtue of any
payment made hereunder (whether contractual, under the Bankruptcy Code or
similar state or federal statute, under common law, or otherwise), (b) all
contractual, common law, statutory or other rights of reimbursement,
contribution, exoneration or indemnity (or any similar right) from or against
Borrower that may have arisen in connection with this Guaranty, (c) any right to
participate in any way in the Loan Documents or in the right, title and interest
in any collateral securing the payment of Borrower’s obligations to Lender, and
(d) all rights, remedies and claims relating to any of the foregoing. If any
amount is paid to Guarantor on account of subrogation rights or otherwise, such
amount shall be held in trust for its benefit and shall forthwith be paid to
Lender to be applied to the Debt, whether matured or unmatured, in such order as
Lender shall determine.

 

10.     Independent Obligations. The obligations of Guarantor are independent of
the obligations of Borrower, and a separate action or actions for payment,
damages or performance may be brought and prosecuted against Guarantor, whether
or not an action is brought against Borrower or the security for Borrower’s
obligations, and whether or not Borrower is joined in any such action or
actions. Guarantor expressly waives any requirement that Lender institute suit
against Borrower or any other persons, or exercise or exhaust its remedies or
rights against Borrower or against any other person, other guarantor, or other
collateral securing all or any part of the Liabilities, prior to enforcing any
rights Lender has under this Guaranty or otherwise. Lender may pursue all or any
such remedies at one or more different times without in any way impairing its
rights or remedies hereunder. Guarantor hereby further waives the benefit of any
statute of limitations affecting its liability hereunder or the enforcement
hereof. If there shall be more than one guarantor with respect to any of the
Liabilities, then the obligations of each such guarantor shall be joint and
several.

 



4 

 

 

11.     Subordination of Indebtedness of Borrower to Guarantor. Any indebtedness
of Borrower to Guarantor now or hereafter existing is hereby subordinated to the
prior payment in full of the Liabilities. Guarantor agrees that following the
occurrence and during the continuance of an Event of Default, until the
Liabilities and Debt have been paid in full, Guarantor will not seek, accept or
retain for Guarantor’s own account, any payment (whether for principal,
interest, or otherwise) from Borrower for or on account of such subordinated
debt. Following the occurrence and during the continuance of an Event of
Default, any payments to Guarantor on account of such subordinated debt shall be
collected and received by Guarantor in trust for Lender and shall be paid over
to Lender on account of the Liabilities or Debt, as Lender determines in its
discretion, without impairing or releasing the obligations of Guarantor
hereunder. Guarantor hereby unconditionally and irrevocably agrees that
(a) Guarantor will not at any time while the Liabilities remain unpaid, assert
against Borrower (or Borrower’s estate in the event that Borrower becomes the
subject of any case or proceeding under any federal or state bankruptcy or
insolvency laws) any right or claim to indemnification, reimbursement,
contribution or payment for or with respect to any and all amounts Guarantor may
pay or be obligated to pay Lender, including the Liabilities, and any and all
obligations which Guarantor may perform, satisfy or discharge, under or with
respect to the Guaranty, and (b) Guarantor subordinates to the Debt all such
rights and claims to indemnification, reimbursement, contribution or payment
that Guarantor may have now or at any time against Borrower (or Borrower’s
estate in the event that Borrower becomes the subject of any case or proceeding
under any federal or state bankruptcy or insolvency laws).

 

12.     Claims in Bankruptcy. Guarantor shall file all claims against Borrower
in any bankruptcy or other proceeding in which the filing of claims is required
by law upon any indebtedness of Borrower to Guarantor and will assign to Lender
all right of Guarantor thereunder. Guarantor hereby irrevocably appoints Lender
its attorney-in-fact, which appointment is coupled with an interest, to file any
such claim that Guarantor may fail to file, in the name of Guarantor or, in
Lender’s discretion, to assign the claim and to cause proof of claim to be filed
in the name of Lender’s nominee. In all such cases, whether in administration,
bankruptcy or otherwise, the person or persons authorized to pay such claim
shall pay to Lender the full amount thereof and, to the full extent necessary
for that purpose, Guarantor hereby assigns to Lender all of Guarantor’s rights
to any such payments or distributions to which Guarantor would otherwise be
entitled.

 

13.     Guarantor’s Representations and Warranties. Guarantor represents,
warrants and covenants to and with Lender that:

 

13.1       There is no action or proceeding pending or, to the actual knowledge
of Guarantor, threatened against Guarantor before any court or administrative
agency which would reasonably be expected to result in any material adverse
change in the business or financial condition of Guarantor or in the property of
Guarantor;

 

13.2       Guarantor has filed all Federal and state income tax returns which
Guarantor has been required to file, and has paid all taxes as shown on said
returns and on all assessments received by Guarantor to the extent that such
taxes have become due;

 

13.3       Neither the execution nor delivery of this Guaranty nor fulfillment
of nor compliance with the terms and provisions hereof will conflict with, or
result in a breach of the terms, conditions or provisions of, or constitute a
default under, or result in the creation of any lien, charge or encumbrance upon
any property or assets of Guarantor under any agreement or instrument to which
Guarantor is now a party or by which Guarantor may be bound;

 



5 

 

 

13.4       This Guaranty is a valid and legally binding agreement of Guarantor
and is enforceable against Guarantor in accordance with its terms subject to the
rights of creditors and general principles of equity;

 

13.5       Guarantor has either (i) examined the Loan Documents or (ii) has had
an opportunity to examine the Loan Documents and has waived the right to examine
them; and

 

13.6       Guarantor has the full power, authority, and legal right to execute
and deliver this Guaranty. If Guarantor is not an individual, (i) Guarantor is
duly organized, validly existing and in good standing under the laws of the
state of its formation, and (ii) the execution, delivery and performance of this
Guaranty by Guarantor has been duly and validly authorized and the person(s)
signing this Guaranty on Guarantor’s behalf has been validly authorized and
directed to sign this Guaranty.

 

14.       Notice of Litigation. Guarantor shall promptly give Lender notice of
all litigation or proceedings before any court or Governmental Authority
affecting Guarantor or its property, except litigation or proceedings which, if
adversely determined, would not reasonably be expected to have a material
adverse effect on the financial condition or operations of Guarantor or its
ability to perform any of its obligations hereunder.

 

15.       Access to Records. Guarantor shall give Lender and its representatives
access to, and permit Lender and such representatives to examine, copy or make
extracts from, any and all books, records and documents in the possession of
Guarantor relating to the performance of Guarantor’s obligations hereunder and
under any of the Loan Documents, all at such times and as often as Lender may
reasonably request. If Guarantor is not an individual, Guarantor shall
continuously maintain its existence and shall not dissolve or permit its
dissolution.

 

16.       Assignment by Lender. In connection with any sale, assignment or
transfer of the Loan, Lender may sell, assign or transfer this Guaranty and all
or any of its rights, privileges, interests and remedies hereunder to any other
person or entity whatsoever without notice to or consent by Guarantor, and in
such event the assignee shall be entitled to the benefits of this Guaranty and
to exercise all rights, interests and remedies as fully as Lender.

 

17.       Termination. This Guaranty shall terminate only when all of the
Liabilities and the Debt have been paid in full, including all interest thereon,
late charges and other charges and fees included within the Liabilities and the
Debt. When the conditions described above have been fully met, Lender will, upon
request, furnish to Guarantor a written cancellation of this Guaranty.

 

18.       Notices. All notices, consents, approvals and requests required or
permitted hereunder shall be given in writing and shall be effective for all
purposes if hand delivered or sent by (a) certified or registered United States
mail, postage prepaid, return receipt requested or (b) expedited prepaid
delivery service, either commercial or United States Postal Service, with proof
of attempted delivery, or (c) by telecopier (with answer back acknowledged),
addressed as follows (or at such other address and Person as shall be designated
from time to time by any party hereto, as the case may be, in a written notice
to the other parties hereto in the manner provided for in this Section):

 



6 

 

 



If to Lender: KeyBank National Association   11501 Outlook, Suite 300   Overland
Park, Kansas 66211   Facsimile No.: 877-379-1625   Attention: Loan Servicing    
with a copy to: Dan Flanigan   POLSINELLI   900 West 48th Place, Suite 900  
Kansas City, Missouri 64112   Facsimile No.:  816-753-1536     If to Guarantor:
Global Net Lease Operating Partnership, L.P.   405 Park Avenue   New York, New
York 10022   Attention: GNL Counsel   Facsimile No.:  518-640-6465



  

A notice shall be deemed to have been given: in the case of hand delivery, at
the time of delivery; in the case of registered or certified mail, when
delivered or the first attempted delivery on a Business Day; or in the case of
expedited prepaid delivery, upon the first attempted delivery on a Business Day;
or in the case of telecopy, upon sender’s receipt of a machine-generated
confirmation of successful transmission after advice by telephone to recipient
that a telecopy notice is forthcoming.

 

19.       Waiver of Jury Trial. TO THE FULLEST EXTENT NOW OR HEREAFTER PERMITTED
BY APPLICABLE LAW, GUARANTOR AND LENDER HEREBY AGREE NOT TO ELECT A TRIAL BY
JURY OF ANY ISSUE TRIABLE OF RIGHT BY JURY, AND WAIVE ANY RIGHT TO TRIAL BY JURY
FULLY TO THE EXTENT THAT ANY SUCH RIGHT SHALL NOW OR HEREAFTER EXIST WITH REGARD
TO THIS GUARANTY, THE NOTE, THE SECURITY INSTRUMENT OR THE OTHER LOAN DOCUMENTS,
OR ANY CLAIM, COUNTERCLAIM OR OTHER ACTION ARISING IN CONNECTION THEREWITH. THIS
WAIVER OF RIGHT TO TRIAL BY JURY IS GIVEN KNOWINGLY AND VOLUNTARILY BY GUARANTOR
AND LENDER, AND IS INTENDED TO ENCOMPASS INDIVIDUALLY EACH INSTANCE AND EACH
ISSUE AS TO WHICH RIGHT TO TRIAL BY JURY WOULD OTHERWISE ACCRUE. LENDER AND
GUARANTOR ARE HEREBY AUTHORIZED TO FILE A COPY OF THIS SECTION IN ANY PROCEEDING
AS CONCLUSIVE EVIDENCE OF THIS WAIVER.

 



7 

 

 

20.       Miscellaneous. (a) This Guaranty shall be a continuing guaranty. This
Guaranty shall bind the heirs, successors and assigns of Guarantor (except that
Guarantor may not assign his, her, or its liabilities under this Guaranty
without the prior written consent of Lender, which consent Lender may in its
discretion withhold), and shall inure to the benefit of Lender, its successors,
transferees and assigns. Each provision of this Guaranty shall be interpreted in
such manner as to be effective and valid under applicable law. Neither this
Guaranty nor any of the terms hereof, including the provisions of this Section,
may be terminated, amended, supplemented, waived or modified orally, but only by
an instrument in writing executed by the party against which enforcement of the
termination, amendment, supplement, waiver or modification is sought, and the
parties hereby: (a) expressly agree that it shall not be reasonable for any of
them to rely on any alleged, non-written amendment to this Guaranty; (b)
irrevocably waive any and all right to enforce any alleged, non-written
amendment to this Guaranty; and (c) expressly agree that it shall be beyond the
scope of authority (apparent or otherwise) for any of their respective agents to
agree to any non-written modification of this Guaranty. This Guaranty may be
executed in several counterparts, each of which counterpart shall be deemed an
original instrument and all of which together shall constitute a single
Guaranty. The failure of any party hereto to execute this Guaranty, or any
counterpart hereof, shall not relieve the other signatories from their
obligations hereunder. As used in this Guaranty, the term “Borrower” shall mean
individually and collectively, jointly and severally, each Borrower (if more
than one) and shall include the successors (including any subsequent owner or
owners of the Property or any part thereof or any interest therein and Borrower
in its capacity as debtor-in-possession after the commencement of any bankruptcy
proceeding), assigns, heirs, personal representatives, executors and
administrators of Borrower. Any capitalized terms used in this Guaranty and not
otherwise defined herein shall have the meaning set forth in the Loan Agreement.
Section 1.2 of the Loan Agreement is specifically incorporated herein as if
fully restated herein.

 

(b)       Notwithstanding anything herein or in the Loan Documents to the
contrary, Guarantor shall have no liability for any portion of any Liabilities
(or for any other indemnity obligations and liabilities hereunder) arising from:
(i) any circumstances, conditions, actions or events taken or caused by any
Person from and after a Transfer of (1) the entire Property (or any Individual
Property in its entirety) or (2) all of the direct and indirect equity interests
of any Borrower to a Person that is not an Affiliate of Guarantor; provided that
such Transfer has been approved by Lender to the extent required under the terms
of the Loan Documents and Lender has received a replacement guaranty and
environmental indemnity, each in form and substance substantially identical to
the Guaranty and Environmental Indemnity or in form otherwise reasonably
satisfactory to Lender, with respect only to liabilities arising from and after
the date of such Transfer from one (1) or more substitute guarantors reasonably
acceptable to Lender, (ii) any circumstances, conditions, actions or events
taken or caused by any Person (other than Borrower, Guarantor or any of their
respective Affiliates, provided that Guarantor shall have no liability for any
circumstances, conditions, actions or events taken or caused by Borrower,
Guarantor or any of their respective Affiliates that is required to comply with
applicable law or in connection with orders or directions received from a
receiver, trustee, liquidator, conservator or Lender) from and after the date on
which (1) Lender obtains title to the Property, whether by foreclosure, Lender’s
or its designee’s acceptance of a deed-in-lieu of foreclosure or otherwise, or
(2) Lender as a mortgagee-in-possession, takes actual possession and control of
the Property or a receiver, trustee, liquidator or conservator is appointed at
Lender’s request, to take possession and control of the Property, or (iii) any
circumstances, conditions, actions or events taken or caused by any Person
(other than Borrower, Guarantor or any of their respective Affiliates) (1)
during any period in which any mezzanine lender permitted under Section
9.1.1(c)(i) of the Loan Agreement is in Control of Borrower and/or the Property,
or (2) from and after the date on which such a mezzanine lender completes a
mezzanine foreclosure or any such mezzanine lender’s acceptance of an
assignment-in-lieu thereof.

 



8 

 

 

21.       Applicable Law; Jurisdiction and Venue.

 

(a)       LENDER HAS OFFICES IN THE STATE OF NEW YORK AND THE PROCEEDS OF THE
LOAN DELIVERED PURSUANT HERETO WERE DISBURSED FROM THE STATE OF NEW YORK
(“GOVERNING STATE”), WHICH STATE THE PARTIES AGREE HAS A SUBSTANTIAL
RELATIONSHIP TO THE PARTIES AND TO THE UNDERLYING TRANSACTION EMBODIED HEREBY,
AND IN ALL RESPECTS, INCLUDING, WITHOUT LIMITING THE GENERALITY OF THE
FOREGOING, MATTERS OF CONSTRUCTION, VALIDITY AND PERFORMANCE, THIS GUARANTY, THE
NOTE AND THE OTHER LOAN DOCUMENTS AND THE OBLIGATIONS ARISING HEREUNDER AND
THEREUNDER SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS OF
THE STATE OF NEW YORK APPLICABLE TO CONTRACTS MADE AND PERFORMED IN SUCH STATE
(WITHOUT REGARD TO PRINCIPLES OF CONFLICTS OF LAWS) AND ANY APPLICABLE LAW OF
THE UNITED STATES OF AMERICA, EXCEPT THAT AT ALL TIMES THE PROVISIONS FOR THE
CREATION, PERFECTION, AND ENFORCEMENT OF THE LIEN AND SECURITY INTEREST CREATED
PURSUANT TO THE LOAN DOCUMENTS SHALL BE GOVERNED BY AND CONSTRUED ACCORDING TO
THE LAW OF THE STATE IN WHICH THE PROPERTY IS LOCATED, IT BEING UNDERSTOOD THAT,
TO THE FULLEST EXTENT PERMITTED BY THE LAW OF SUCH STATE, THE LAW OF THE STATE
OF NEW YORK SHALL GOVERN THE CONSTRUCTION, VALIDITY AND ENFORCEABILITY OF ALL
LOAN DOCUMENTS AND ALL OF THE OBLIGATIONS ARISING HEREUNDER OR THEREUNDER. TO
THE FULLEST EXTENT PERMITTED BY LAW, GUARANTOR AND LENDER HEREBY UNCONDITIONALLY
AND IRREVOCABLY WAIVE ANY CLAIM TO ASSERT THAT THE LAW OF ANY OTHER JURISDICTION
GOVERNS THIS GUARANTY, THE NOTE AND THE OTHER LOAN DOCUMENTS, AND THIS GUARANTY,
THE NOTE AND THE OTHER LOAN DOCUMENTS SHALL BE GOVERNED BY AND CONSTRUED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK PURSUANT TO SECTION 5-1401 OF
THE NEW YORK GENERAL OBLIGATIONS LAW.

 

(b)       ANY LEGAL SUIT, ACTION OR PROCEEDING AGAINST LENDER OR GUARANTOR
ARISING OUT OF OR RELATING TO THIS GUARANTY OR THE OTHER LOAN DOCUMENTS
(“ACTION”) MAY AT LENDER’S OPTION BE INSTITUTED IN (AND IF ANY ACTION IS
ORIGINALLY BROUGHT IN ANOTHER VENUE, THE ACTION SHALL AT THE ELECTION OF LENDER
BE TRANSFERRED TO) ANY FEDERAL OR STATE COURT IN THE CITY OF NEW YORK, COUNTY OF
NEW YORK, PURSUANT TO SECTION 5-1402 OF THE NEW YORK GENERAL OBLIGATIONS LAW AND
GUARANTOR WAIVES ANY OBJECTIONS WHICH IT MAY NOW OR HEREAFTER HAVE BASED ON
VENUE OR FORUM NON CONVENIENS OF ANY SUCH ACTION, AND GUARANTOR HEREBY
IRREVOCABLY SUBMITS TO THE JURISDICTION OF ANY SUCH COURT IN ANY ACTION. IN THE
EVENT THAT GUARANTOR’S PRINCIPAL OFFICE IS NOT LOCATED IN THE STATE OF NEW YORK
AT ANY TIME IN THE FUTURE, GUARANTOR (I) SHALL PROMPTLY DESIGNATE AND APPOINT AN
AUTHORIZED AGENT, REASONABLY ACCEPTABLE TO LENDER, TO ACCEPT AND ACKNOWLEDGE ON
GUARANTOR’S BEHALF SERVICE OF ANY AND ALL PROCESS WHICH MAY BE SERVED IN ANY
SUCH ACTION IN ANY FEDERAL OR STATE COURT IN NEW YORK, NEW YORK, AND IN SUCH
CASE, GUARANTOR AGREES THAT SERVICE OF PROCESS UPON SAID AGENT AT SAID ADDRESS
AND WRITTEN NOTICE OF SAID SERVICE MAILED OR DELIVERED TO GUARANTOR IN THE
MANNER PROVIDED HEREIN SHALL BE DEEMED IN EVERY RESPECT EFFECTIVE SERVICE OF
PROCESS UPON GUARANTOR IN ANY SUCH ACTION IN THE STATE OF NEW YORK, (II) SHALL
GIVE PROMPT NOTICE TO LENDER OF (A) THE NAME AND ADDRESS OF SUCH AGENT, (B) ANY
CHANGED ADDRESS THEREAFTER OF ITS AUTHORIZED AGENT HEREUNDER, (III) MAY AT ANY
TIME AND FROM TIME TO TIME DESIGNATE A SUBSTITUTE AUTHORIZED AGENT WITH AN
OFFICE IN NEW YORK, NEW YORK (WHICH SUBSTITUTE AGENT AND OFFICE SHALL BE
DESIGNATED AS THE PERSON AND ADDRESS FOR SERVICE OF PROCESS), AND (IV) SHALL
PROMPTLY DESIGNATE SUCH A SUBSTITUTE IF ITS AUTHORIZED AGENT CEASES TO HAVE AN
OFFICE IN NEW YORK, NEW YORK OR IS DISSOLVED WITHOUT LEAVING A SUCCESSOR.

 



9 

 

 

22.       OFAC. Guarantor hereby represents, warrants and covenants that
Guarantor is not (nor will be) a person with whom Lender is restricted from
doing business under regulations of the Office of Foreign Asset Control (“OFAC”)
of the Department of the Treasury of the United States of America (including,
those Persons named on OFAC’s Specially Designated and Blocked Persons list) or
under any statute, executive order (including, the September 24, 2001 Executive
Order Blocking Property and Prohibiting Transactions With Persons Who Commit,
Threaten to Commit, or Support Terrorism), or other governmental action and is
not and shall not engage in any dealings or transactions or otherwise be
associated with such persons. In addition, Guarantor hereby covenants to provide
Lender with any additional information that Lender deems necessary from time to
time in order to ensure compliance with all applicable laws concerning money
laundering and similar activities.

 

23.       Covenants.

 

23.1         Until all of the Liabilities and the Debt, including all interest
thereon, late charges and other charges and fees included within the Liabilities
and the Debt, have been paid in full, Guarantor (a) shall maintain (1) an
aggregate Net Worth in excess of the Net Worth Threshold and (2) aggregate
Liquid Assets having a market value of at least the Liquid Assets Threshold and
(b) shall not sell, pledge, mortgage or otherwise transfer any assets, or any
interest therein, which would cause Guarantor’s Net Worth to fall below the Net
Worth Threshold or cause Guarantor’s Liquid Assets to fall below the Liquid
Assets Threshold.

 

23.2         Guarantor shall ensure that the financial information with respect
to Guarantor required to be provided to Lender pursuant to Section 5.1.11 of the
Loan Agreement is so provided.

 

24.        Local Law Provisions. In the event of any inconsistencies between the
terms and conditions of this Section and any other terms and conditions of this
Guaranty, the terms and conditions of this Section shall be binding.

 

24.1         Pennsylvania Law Provisions. The following provisions shall apply
to this Guaranty to the extent that Pennsylvania law is deemed to govern this
Guaranty, otherwise, the following shall be null and void.

 



10 

 

 

(a)        POWERS OF ATTORNEY. BORROWER ACKNOWLEDGES AND AGREES (A) THAT ANY
POWERS OF ATTORNEY GRANTED HEREIN, AND ANY WARRANT OF ATTORNEY AUTHORIZING
JUDGMENT BY CONFESSION, ARE GIVEN IN CONNECTION WITH A COMMERCIAL TRANSACTION,
(B) LENDER’S EXERCISE OF ANY POWERS OF ATTORNEY AS PROVIDED FOR HEREIN WOULD BE
IN ACCORDANCE WITH BORROWER’S REASONABLE EXPECTATIONS, AND (C) LENDER DOES NOT
AND SHALL NOT HAVE ANY OF THE DUTIES TO BORROWER SET FORTH IN 20 PA. C.S.A.
§5601.3.

 

24.2         Texas Law Provisions. The following provisions shall apply to this
Guaranty to the extent that Texas law is deemed to govern this Guaranty,
otherwise, the following shall be null and void.

 

(a)        Section 4.1(d) is amended and restated to read as follows: “protest,
presentment, demand for payment, notice of acceleration, notice of intent to
accelerate, notice of default or nonpayment, notice of dishonor to or upon
Guarantor, Borrower or any other party liable for any of the Liabilities or the
Debt;”

 

(b)        Guarantor hereby agrees that:

 

(i)        In the event an interest in any of the Property is foreclosed upon
pursuant to a judicial or nonjudicial foreclosure sale, notwithstanding the
provisions of Sections 51.003, 51.004, and 51.005 of the Texas Property Code (as
the same may be amended from time to time), and to the extent permitted by law,
Lender shall be entitled to seek a deficiency judgment from Borrower, Guarantor
and any other party obligated on the Note equal to the difference between the
amount owing on the Note and the amount for which the Property was sold pursuant
to judicial or nonjudicial foreclosure sale. Guarantor expressly recognizes that
this paragraph constitutes a waiver of the above-cited provisions of the Texas
Property Code which would otherwise permit Borrower, Guarantor and other persons
against whom recovery of deficiencies is sought (even absent the initiation of
deficiency proceedings against them) to present competent evidence of the fair
market value of the Property as of the date of the foreclosure sale and offset
against any deficiency the amount by which the foreclosure sale price is
determined to be less than such fair market value. Guarantor further recognizes
and agrees that this waiver creates an irrebuttable presumption that the
foreclosure sale price is equal to the fair market value of the Property for
purposes of calculating deficiencies owed by Borrower, Guarantor and others
against whom recovery of a deficiency is sought.

 

(ii)       Alternatively, in the event the waiver provided for in subsection (i)
above is determined by a court of competent jurisdiction to be unenforceable, to
the fullest extent not prohibited by applicable laws, the following shall be the
basis for the finder of fact’s determination of the fair market value of the
Property as of the date of the foreclosure sale in proceedings governed by
Sections 51.003, 51.004 and 51.005 of the Texas Property Code (as amended from
time to time):

 



11 

 

 

(a)       the Property shall be valued in an “as is” condition as of the date of
the foreclosure sale, without any assumption or expectation that the Property
will be repaired or improved in any manner before a resale of the Property after
foreclosure;

 

(b)       the valuation shall be based upon an assumption that the foreclosure
purchaser desires a resale of the Property for cash promptly (but no later than
twelve months) following the foreclosure sale;

 

(c)       all reasonable closing costs customarily borne by the seller in a
commercial real estate transaction should be deducted from the gross fair market
value of the Property, including, brokerage commissions, title insurance, a
survey of the Property, tax prorations, seller’s attorneys’ fees and marketing
costs;

 

(d)       the gross fair market value of the Property shall be further
discounted to account for any estimated holding costs associated with
maintaining the Property pending sale, including utilities expenses, property
management fees, taxes and assessments (to the extent not accounted for in
subsection (c) above) and other maintenance expenses; and

 

(e)       any expert opinion testimony given or considered in connection with a
determination of the fair market value of the Property must be given by persons
having at least five years’ experience in appraising property similar to the
Property and who have conducted and prepared a complete written appraisal of the
Property taking into consideration the factors set forth above.

 

(c)        Guarantor agrees that its obligations hereunder are primary, not
secondary, and Lender need not resort to collection against Borrower or proceed
to foreclose its lien against the Property or any other collateral before
pursuing Lender’s rights against Guarantor for the Liabilities. In addition,
Guarantor hereby knowingly, voluntarily and intentionally waives, to the extent
permitted by applicable law, any right or remedy it may have or be able to
assert by reason of any statute, law or judicial doctrine pertaining to the
rights and remedies of sureties, including Rule 31 of the Texas Rules of Civil
Procedure, Section 17.01 of the Texas Civil Practice and Remedies Code, Chapter
34 of the Texas Business and Commence Code and any successor or supplemental
provisions thereto.

 

24.3         Wyoming Law Provisions. The following provisions shall apply to
this Guaranty to the extent that Wyoming law is deemed to govern this Guaranty,
otherwise, the following shall be null and void.

 

NONE.

 

24.4         Indiana Law Provisions. The following provisions shall apply to
this Guaranty to the extent that Indiana law is deemed to govern this Guaranty,
otherwise, the following shall be null and void.

 



12 

 

 

(a)            Guarantor acknowledges and agrees that all payments required
under this Guaranty shall be made without relief from any applicable valuation
and appraisement laws.

 

(b)           Guarantor hereby waives any right to require Lender to marshal any
security or institute suit, or exercise or exhaust its rights or remedies
against Borrower, or against any other person, guarantor, the Security
Instrument or other collateral guaranteeing or securing all or any part of this
Guaranty, prior to enforcing any rights Lender has under this Guaranty or
otherwise against Guarantor.

 

(c)            Guarantor hereby waives all suretyship defenses, including, but
not limited to, those defenses set forth in I.C. 34-22-1-1, et seq.

 

(d)           All references to the term “attorneys’ fees” in this Guaranty or
any of the other Loan Documents shall be deemed to include, but shall not be
limited to, reasonable out-of-pocket support staff costs, amounts expended in
litigation preparation, computerized research costs, telephone and facsimile
expenses, mileage costs, deposition related expenses, postage costs, photocopy
costs, process service fees, and costs of videotapes

 

24.5         Intentionally Omitted.

 

24.6         Georgia Law Provisions. The following provisions shall apply to
this Guaranty to the extent that Georgia law is deemed to govern this Guaranty,
otherwise, the following shall be null and void.

 

(a)        This Guaranty is made under Seal

 

(b)        Guarantor waives any and all defenses, claims and discharges of
Borrower, or any other obligor, pertaining to the Liabilities, including, but
not limited to, any defenses Borrower or Guarantor may have arising under
O.C.G.A. § 44-14-161, except the defense of discharge by payment in full.
Without limiting the generality of the foregoing, Guarantor will not assert,
plead or enforce against Lender any defense of waiver, release, statute of
limitations, res judicata, statute of frauds, fraud, incapacity, minority,
usury, illegality or unenforceability which may be available to Borrower or any
other person liable in respect of any of the Liabilities, or any setoff
available against Lender to Borrower or any such other person, whether or not on
account of a related transaction.

 

24.7         Michigan Law Provisions. The following provisions shall apply to
this Guaranty to the extent that Michigan law is deemed to govern this Guaranty,
otherwise, the following shall be null and void.

 

NONE.

 



13 

 

 

24.8         Ohio Law Provisions. The following provisions shall apply to this
Guaranty to the extent that Ohio law is deemed to govern this Guaranty,
otherwise, the following shall be null and void.

 

NONE.

 

24.9         Louisiana Law Provisions. The following provisions shall apply to
this Guaranty to the extent that Louisiana law is deemed to govern this
Guaranty, otherwise, the following shall be null and void.

 

NONE.

 

24.10       Alabama Law Provisions. The following provisions shall apply to this
Guaranty to the extent that Alabama law is deemed to govern this Guaranty,
otherwise, the following shall be null and void.

 

NONE.

 

24.11       California Law Provisions. The following provisions shall apply to
this Guaranty to the extent that California law is deemed to govern this
Guaranty, otherwise, the following shall be null and void.

 

(a)        Additional Waivers. Without limiting the generality, scope or meaning
of any of the foregoing or any other provision of this Guaranty:

 

(i)     Guarantor hereby waives any and all benefits and defenses under
California Civil Code Section 2810 and agrees that by doing so Guarantor shall
be liable even if Borrower had no liability at the time of execution of the
Note, the Security Instrument or any other Loan Document, or thereafter ceases
to be liable. Guarantor hereby waives any and all benefits and defenses under
California Civil Code Section 2809 and agrees that by doing so Guarantor’s
liability may be larger in amount and more burdensome than that of Borrower.
Guarantor waives all rights to require Lender to pursue any other remedy it may
have against Borrower, or any member of Borrower, including any and all benefits
under California Civil Code Section 2845, 2849 and 2850. Guarantor further
waives any rights, defenses and benefits that may be derived from Sections 2787
to 2855, inclusive, of the California Civil Code or comparable provisions of the
laws of any other jurisdiction and further waives all other suretyship defenses
Guarantor would otherwise have under the laws of California or any other
jurisdiction.

 

(ii)    Upon an Event of Default, Lender in its sole discretion, without prior
notice to or consent of Guarantor, may elect to (A) foreclose either judicially
or nonjudicially against any real or personal property security it may hold for
the Loan, (B) accept a transfer of any such security in lieu of foreclosure, (C)
compromise or adjust the Loan or any part of it or make any other accommodation
with Borrower or (D) exercise any other remedy against Borrower or any security.
No such action by Lender shall release or limit the liability of Guarantor, who
shall remain liable under this Guaranty after the action, even if the effect of
the action is to deprive Guarantor of any subrogation rights, rights of
indemnity, or other rights to collect reimbursement from Borrower for any sums
paid to Lender, whether contractual or arising by operation of law or otherwise.
Guarantor expressly agrees that under no circumstances shall it be deemed to
have any right, title, interest or claim in or to any real or personal property
to be held by Lender or any third party after any foreclosure or transfer in
lieu of foreclosure of any security for the Loan.

 



14 

 

 

(iii)   Regardless of whether Guarantor may have made any payments to Lender,
Guarantor hereby waives (A) all rights of subrogation, indemnification,
contribution and any other rights to collect reimbursement from Borrower or any
other party for any sums paid to Lender, whether contractual or arising by
operation of law (including the United States Bankruptcy Code or any successor
or similar statute) or otherwise, (B) all rights to enforce any remedy that
Lender may have against Borrower and (C) all rights to participate in any
security now or later to be held by Lender for the Loan. The waivers given in
this subsection (iii) shall be effective until the Loan has been paid and
performed in full.

 

(iv)   Guarantor waives all rights and defenses arising out of an election of
remedies by Lender, even though that election of remedies, such as a nonjudicial
foreclosure with respect to security for a guarantied obligation, has destroyed
Guarantor’s rights of subrogation and reimbursement against Borrower by
operation of Section 580d of the California Code of Civil Procedure or
otherwise. Guarantor further waives any right to a fair value hearing under
California Code of Civil Procedure Section 580a, or any other similar law, to
determine the size of any deficiency owing (for which Guarantor would be liable
hereunder) following a non-judicial foreclosure sale.

 

(v)    Without limiting the foregoing or anything else contained in this
Guaranty, Guarantor waives all rights and defenses that Guarantor may have
because the Loan is secured by real property. This means, among other things:

 

(1)       that Lender may collect from Guarantor without first foreclosing on
any real or personal property collateral pledged by Borrower; and

 

(2)       if Lender forecloses on any real property collateral pledged by
Borrower: (x) the amount of the Loan may be reduced only by the price for which
that collateral is sold at the foreclosure sale, even if the collateral is worth
more than the sale price; and (y) Lender may collect from Guarantor even if
Lender, by foreclosing on the real property collateral, has destroyed any right
Guarantor may have to collect from Borrower.

 

This subsection (v) is an unconditional and irrevocable waiver of any rights and
defenses Guarantor may have because the Loan is secured by real property. These
rights and defenses include, but are not limited to, any rights or defenses
based upon Sections 580a, 580b, 580d, or 726 of the California Code of Civil
Procedure.

 

(vi)   Guarantor waives all rights and defenses arising out of any failure of
the Lender to disclose to the Guarantor any information relating to the
financial condition, operations, properties or prospects of Borrower now or in
the future known to the Lender (Guarantor waiving any duty on the part of the
Lender to disclose such information).

 

(vii)  Without limiting the generality of the foregoing or any other provision
of this Guaranty, Guarantor hereby expressly waives any and all benefits under
California Civil Code sections 2815, 2819, 2822, 2839, 2846, 2847. 2899 and
3433, California Code of Civil Procedures sections 580a, 580b, 580c, 580d and
726, and Chapter 2 of Title 14 of the California Civil Code.

 

[NO FURTHER TEXT ON THIS PAGE]

 



15 

 

 

(b)        Trial by Jury.          TO THE EXTENT PERMITTED BY APPLICABLE LAW,
GUARANTOR HEREBY AGREES NOT TO ELECT A TRIAL BY JURY OF ANY ISSUE TRIABLE OF
RIGHT BY JURY, AND WAIVES ANY RIGHT TO TRIAL BY JURY FULLY TO THE EXTENT THAT
ANY SUCH RIGHT SHALL NOW OR HEREAFTER EXIST WITH REGARD TO THE LOAN DOCUMENTS,
OR ANY CLAIM, COUNTERCLAIM OR OTHER ACTION ARISING IN CONNECTION THEREWITH. THIS
WAIVER OF RIGHT TO TRIAL BY JURY IS GIVEN KNOWINGLY AND VOLUNTARILY BY
GUARANTOR, AND IS INTENDED TO ENCOMPASS INDIVIDUALLY EACH INSTANCE AND EACH
ISSUE AS TO WHICH THE RIGHT TO A TRIAL BY JURY WOULD OTHERWISE ACCRUE. LENDER IS
HEREBY AUTHORIZED TO FILE A COPY OF THIS PARAGRAPH IN ANY PROCEEDING AS
CONCLUSIVE EVIDENCE OF THIS WAIVER BY GUARANTOR.

 

_____/s/ MA______

Guarantor’s Initials

 

NOTWITHSTANDING THE FOREGOING TO THE CONTRARY, IN THE EVENT THAT THE JURY TRIAL
WAIVER CONTAINED IN THIS GUARANTY IS HELD OR DEEMED TO BE UNENFORCEABLE,
GUARANTOR HEREBY EXPRESSLY AGREES TO SUBMIT TO JUDICIAL REFERENCE PURSUANT TO
CALIFORNIA CODE OF CIVIL PROCEDURE SECTIONS 638 THROUGH 645.1 ANY CLAIM, DEMAND,
ACTION OR CAUSE OF ACTION ARISING UNDER THIS GUARANTY FOR WHICH A JURY TRIAL
WOULD OTHERWISE BE APPLICABLE OR AVAILABLE. PURSUANT TO SUCH JUDICIAL REFERENCE,
THE PARTIES TO THIS GUARANTY AGREE TO THE APPOINTMENT OF A SINGLE REFEREE AND
WILL USE THEIR BEST EFFORTS TO AGREE ON THE SELECTION OF A REFEREE. IF THE
PARTIES TO THIS GUARANTY ARE UNABLE TO AGREE ON A SINGLE REFEREE, A REFEREE WILL
BE APPOINTED BY THE COURT UNDER CALIFORNIA CODE OF CIVIL PROCEDURE SECTIONS 638
AND 640 TO HEAR ANY DISPUTES UNDER THIS GUARANTY IN LIEU OF ANY SUCH JURY TRIAL.
GUARANTOR ACKNOWLEDGES AND AGREES THAT THE APPOINTED REFEREE WILL HAVE THE POWER
TO DECIDE ALL ISSUES IN THE APPLICABLE ACTION OR PROCEEDING, WHETHER OF FACT OR
LAW, AND WILL REPORT A STATEMENT OF DECISION THEREON; PROVIDED, HOWEVER, THAT
ANY MATTERS WHICH WOULD NOT OTHERWISE BE THE SUBJECT OF A JURY TRIAL WILL BE
UNAFFECTED BY THIS WAIVER. GUARANTOR HEREBY AGREES THAT THE PROVISIONS CONTAINED
IN THIS GUARANTY HAVE BEEN FAIRLY NEGOTIATED ON AN ARMS-LENGTH BASIS, WITH
GUARANTOR AGREEING TO THE SAME KNOWINGLY AND BEING AFFORDED THE OPPORTUNITY TO
HAVE ITS LEGAL COUNSEL CONSENT TO THE MATTERS CONTAINED IN THIS GUARANTY.

 

[NO FURTHER TEXT ON THIS PAGE]

 

INITIAL PAGE TO GUARANTY AGREEMENT

 





 

 

IN WITNESS WHEREOF, Guarantor has executed or caused this Guaranty to be
executed as of the day and year first above written.

 

  GUARANTOR:       GLOBAL NET LEASE OPERATING PARTNERSHIP, L.P.,   a Delaware
limited partnership           By: /s/ Michael Anderson     Michael Anderson,
Authorized Signatory

 

Signature Page to Guaranty Agreement

 





 

 

